DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Holmes US 2009/0250279.
	In Re 1,11, Holmes teaches:
1. A vehicle drive system (title), comprising: 
a motor (112 figs 1-2) that generates driving force for drive wheels; 
an inverter (130) electrically connected to the motor; 
a battery unit (70,80) that supplies electric power to the inverter; and 
a control unit (16) that controls operation of the inverter, wherein the battery unit has first (70) and second batteries (80), and a negative pole of the first battery and a positive pole of the second battery that are mutually connected are grounded (see fig “V_bat negative GND and V_bat positive GND”), the control unit controls the operation of the inverter so that a voltage output from the inverter to the motor is higher than an output voltage of the first battery and also than an output voltage of the second battery (para 35, inherent to series connection), and the vehicle drive system is configured so that electric power can be supplied from each of the first and second batteries to an electric apparatus mounted in the vehicle other than the inverter (62,65,68,72,75,78, para 22)(at least all figs and paras).
11. The vehicle drive system of claim 1, wherein the output voltages of the first and second batteries are each less than 60V (12 V paras 13,21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes US 2009/0250279 in view Omoto et al US 2012/0056478.
In Re 2, Holmes teaches the first battery and the second battery see in re 1 above.
Holmes does not teach although Omoto teaches a battery switching circuit configured to be able to switch (SW11-14) an electric power supply source for a given electric apparatus between batteries (CG1-4). Omoto further teaches switches allow control to be switched between different batteries (para 146-155).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Omoto’s switches to Holmes batteries to allow control to be switched between different batteries.
In Re 3, Holmes teaches for supplying electric power to the given electric apparatus, the first and second batteries with positive and negative poles, per in re 1 as described above.
Holmes does not teach although Omoto teaches the battery switching circuit includes a capacitor (C1 fig 9) provided between first and second lines that are a pair of lines (pair of lines fig 9 on ends of C1), a first switch provided between a positive pole of the first battery and the first line, a second switch provided between the positive pole of the second battery and the first line, a third switch provided between the negative pole of the first battery and the second line, and a fourth switch provided between a negative pole of the second battery and the second line (SW11-14 across pos neg poles as claimed).  Omoto further teaches switches allow control to be switched between different batteries (para 146-155).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Omoto’s switches to Holmes batteries 4 poles to allow control to be switched between different batteries.
In Re 4, Holmes does not teach although Omoto teaches a controller (construed as fig 11) that controls on/off of the first to fourth switches of the battery switching circuit, wherein the controller determines which of the first and second batteries has greater energy, if the first battery has greater energy than the second battery, operates to turn on the first and third switches and turn off the second and fourth switches, and if the second battery has greater energy than the first battery, operates to turn off the first and third switches and turn on the second and fourth switches (S101 and fig 11 outputs battery with largest charge amount).  Omoto further teaches switches allow control to be switched between different batteries (para 146-155).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Omoto’s switches and associated control to Holmes batteries 4 poles to allow control to be switched between different batteries.
In Re 5, Holmes further teaches to an electric apparatus that operates at a power supply voltage different from that at which the given electric apparatus operates (para 22), the first and second lines (high side line and low side line fig 1).  
Holmes does not teach although Omoto teaches a DC/DC converter (112), for converting a voltage between first and second lines and outputting the converted voltage (C1 line connection and low voltage load line to 103). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Omoto’s DC/DC convertor to Holmes first and second lines to power lower voltage apparatus from high voltage in.
In Re 6, Holmes further teaches wherein the battery switching circuit does not supply electric power from the first battery or the second battery to the given electric apparatus when the vehicle is cruising by the motor (when motor cruising and the given electric apparatus, such as lights, are turned off, the switching circuit does not supply power).  
In Re 7, Holmes teaches the first battery as described in re 1 above.
Holmes does not teach although Omoto teaches battery has a plurality of serially-connected battery cells, and the vehicle drive system includes a cell balance circuit, provided for the first battery, that balances charged amounts of the plurality of battery cells by performing charge/discharge control between the plurality of battery cells (figs 9-11).  Omoto further teaches switches allow control to be switched between different batteries (para 146-155).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Omoto’s switches to Holmes batteries to allow control to be switched between different batteries.
In Re 8, Holmes as modified by Omoto teaches wherein the first battery outputs, from one of the plurality of battery cells, electric power of a voltage different (the cells CG1-4 are connected serially, output from one cell would be one fourth total output across the entire battery ) from the output voltage of the first battery.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes US 2009/0250279 in view Zou et al US 2020/0122580.
In Re 9, Holmes teaches the battery unit is configured so that first battery and with the second battery as described in re 1 above.  
Holmes does not teach however Zou teaches third and fourth batteries each in a form of a cartridge are removably loaded, and the loaded third battery is connected in parallel and loaded fourth battery is connected in parallel (figs 1-2).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Zou’s removable loaded batteries in parallel to Holmes batteries in order to remove and charge or add conveniently and quickly replace depleted batteries with pre-charged batteries as battery charging takes undesirable long time and removably swapping batteries is immediate.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes US 2009/0250279 in view Nakata et al US 5,506,765.
In Re 10, Holmes is silent to however Nakata teaches wherein the inverter is a multi-level inverter (col 3 ll 25-35, fig 1 title).  Nakata further teaches multi level inverter yields uniform current, abstract. It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Holmes inverter with Nakata’s multi level inverter to yield uniform current.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes US 2009/0250279 in view of Kuwahara et al US 2019/0077268 and Katsuyama US 2013/0218388.
In Re 12, Holmes further teaches an engine (paras 2,14), and a force transmission mechanism (para 2) that transmits driving force, wherein the motor includes a main drive motor (12), the inverter includes a first inverter electrically connected to the main drive motor (30,12), the batteries (70,80) supply electric power to the first inverter (30), and the control unit controls the engine and the first (para 2)
Holmes does not teach that drives rear wheels; to the rear wheels, that drives the rear wheels and a sub-drive motor that drives front wheels, and a second inverter electrically connected to the sub-drive motor, control unit and batteries connected to second inverters.
However, Kuwahara teaches engine and main motor drive rear wheels (fig 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Kuwahara’s engine and motor to Holmes vehicle to drive rear wheels with Holmes inverter connected to main motor rear wheel drive.
However, Katsuyama teaches a sub-drive motor (15,16, figs 1-2) that drives front wheels (11,12), and a second inverter (23) electrically connected to the sub-drive motor (fig 1). Katsuyama further teaches independent control of in-wheel motor wheels (abstract).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Katsuyamas front wheel drive motors and inverter to Holmes for their independent drive and independent voltage level.
Holmes control unit and batteries would naturally supply and control all drive systems as claimed as modified by Kuwahara and Katsuyama.
In Re 13, Holmes teaches the engine is rotary (inherent). Holmes as modified by Kuwahara teaches the engine placed in a front part of the vehicle (see fig 1 Kuwahara).  
In Re 14, Holmes as modified by Kuwahara teaches the main drive motor is placed to be adjacent to the engine on the rear side of the engine (see fig 1 Kuwahara).  
In Re 15, Holmes as modified by Katsuyama teaches the sub-drive motor is an in-wheel motor housed in each of the front wheels (Katsuyama 11,12,15,16).  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes US 2009/0250279 in view of Kuwahara et al US 2019/0077268 and Katsuyama US 2013/0218388 and Riley US 2010/0230192.
	In Re 16, Holmes teaches the electric power from the battery unit is supplied to the first inverter to drive the main drive motor, fuel is supplied to the engine, per in re 1 and 12 as described above.
Holmes does not teach although Riley teaches wherein a switch for selecting an engine cruise mode or a motor cruise mode is provided in the vehicle, and the control unit controls so that in the motor cruise mode, while electric power from the battery unit is supplied to the first inverter to drive the main drive motor, no fuel is supplied to the engine, and in the engine cruise mode, while fuel is supplied to the engine, control of the first inverter is stopped to stop driving by the main drive motor (para 44).  Riley further teaches driver selectable switch allows an operator to select the desired mode, para 44.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Riley’s engine only mode, electric only mode, and associated switch to Holmes vehicle to allow operator selection of desired mode.

Claim Rejections - 35 USC § 102 – Duplicate rejection
Claim(s) 1,2,11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gale et al US 6,930404.
In Re 1,2,11, see Gale figures and specification, especially figs 1-2, abstract, and background/summary section.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747